Title: To Thomas Jefferson from John Hook, 12 May 1774
From: Hook, John
To: Jefferson, Thomas



Sir
New Londo May 12 1774

I sent a Message to you by Mr. Steptoe offering you a small tract of Land laying between your Old and new tracts in this County, it was formerly the property of Saml. Brown, at £100 payable as follows, £40 to be paid [at the?] ensuing June or July Meeting of the Merchants in [Wil]lmsbg. and the Remainder by XMass or Aprl. 1775. Since then I have determined to write you by Mr. Ross, that I may have your Answer and to have a bargain concluded if you are agreeable. Mr. Ross is Partner in the Land with me and will confirm it on our part. As to the quallity of the Land if you are not aquainted with it I can give you no satisfaction as I never see it. I have been offered once £75. for it and once another Piece of Land in Exchange that cost 100£ and has since sold for £11[0]. Brown was indebted to me, I feard if he sold his Land [to] any one else I should loose my Debt, this was […] for buying it, I beleve it is worth more to you then to any other Person on Account of its laying between your River and Forrest tract[s]. There is 282 Acres of it includeing the Patent land and two […]. We will make you a Deed for the Whole. I [cannot?] conveniently lay long out of my Money else [I?] do not fear but I should in one or two years be able [to sell?] it for a Much better price. I have been offerd two other small Pieces of Land I think on good terms joining to this I offer you. I do[…] want to deal in that Article but if you want […] and I can be of any service to you in the Purchase I make you a tender of my best services in that way & am
